FILED
                                                                                 IN THE OFFICE OF THE
                                                                              CLERK OF SUPREME COURT
                                                                                    JANUARY 6, 2022
                                                                               STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 11

In the Matter of the Name Change of Shane Lance Yates


                                No. 20210193



In the Matter of the Name Change of Amy Jo Yates


                                No. 20210194

Appeals from the District Court of Cass County, East Central Judicial District,
the Honorable Stephannie N. Stiel, Judge.

AFFIRMED.

Opinion of the Court by Tufte, Justice.

Shane L. Yates, self-represented, Fargo, N.D., appellant; submitted on brief.

Amy Jo Yates, self-represented, Fargo, N.D., appellant; submitted on brief.
                        Matter of Shane Lance Yates
                                No. 20210193
                                     and
                          Matter of Amy Jo Yates
                                No. 20210194

Tufte, Justice.

[¶1] Shane Lance Yates and Amy Jo Yates (“Petitioners”) appeal district
court orders denying their petitions for name changes and requests for
reconsideration. They argue the district court erred in concluding their current
names and the names requested were the same names. We affirm.

                                         I

[¶2] Shane Lance Yates and Amy Jo Yates petitioned the district court to
change their respective names from “SHANE LANCE YATES” (in all
uppercase letters) to “Shane Lance Yates” and “AMY JO YATES” (in all
uppercase letters) to “Amy Jo Yates.” They requested the changes to “terminate
the guardian-ward relationship and to distinguish from all other aliases,
correct any mistakes, errors or identity confusion that exists in relation to the
ALL CAPS STATE CREATED NAME.” The district court denied the petitions
under res judicata because the Petitioners had previously filed identical name
change petitions, which had been denied by the court, and “[f]or the reasons
set forth in the attached orders.” The attached orders included the prior orders
denying the Petitioners’ identical name changes, and concluded they did not
seek to change from one name to another and the requested change would not
affect any action or legal proceeding or other right, title, or interest, as was the
stated purpose. They requested reconsideration, arguing res judicata did not
bar their petitions. The court denied the requests for reconsideration.

                                        II

[¶3] The Petitioners argue the district court erred in concluding their current
names and the names requested were the same names. We review the court’s
denial of a name change for an abuse of discretion. Matter of Mees, 465 N.W.2d



                                         1
172, 173 (N.D. 1991). A court abuses its discretion when it acts in an arbitrary,
unreasonable, or unconscionable manner. Id. at 173-74.

[¶4] The district court has the authority to change a person’s name under
N.D.C.C. § 32-28-01. Any person desiring to change that person’s name may
file a petition in the district court, providing that the petitioner is a citizen or
permanent resident alien, the petitioner has been a resident of the county for
at least six months, and the petitioner provides the reason for the name change
and the name requested. N.D.C.C. § 32-28-02(1). The court shall order the
name change unless the allegations in the petition are untruthful, the
petitioner fails to give a thirty-day notice in the county newspaper, or there is
no “proper and reasonable cause” for the name change. N.D.C.C. § 32-28-02(3).
“Proper and reasonable cause does not exist if the court determines that the
request for a name change is made to defraud or mislead, is not made in good
faith, will cause injury to an individual, or will compromise public safety.” Id.
“Any change of name under the provisions of this chapter in no manner shall
affect or alter any action or legal proceedings then pending, or any right, title,
or interest whatsoever.” N.D.C.C. § 32-28-04.

[¶5] We have said that “a name is a word or combination of words by which
an individual is known or designated.” Petition of Dengler, 246 N.W.2d 758,
761 (N.D. 1976). In Dengler, we concluded the name change statute
“contemplates a change from one name to another, and not a change from a
name to a number.” Id. at 759, Syl. 3. Relying on Dengler, the district court
concluded the Petitioners are not requesting a change from one name to
another name. On this record, we agree. In effect, the Petitioners request a
change in the capitalization of their names from all capital letters to initial
capital letters followed by lowercase letters. Petitioners have offered no
authority or reasoned argument that there is any legal significance to the
capitalization of their names. The district court did not abuse its discretion in
denying the petitions.

                                       III

[¶6] The Petitioners also appeal from the orders denying their requests for
reconsideration. North Dakota law does not formally recognize motions to

                                         2
reconsider; however, motions for reconsideration may be treated as motions to
alter or amend a judgment under N.D.R.Civ.P. 59(j), or motions for relief from
a judgment under N.D.R.Civ.P. 60(b). Zepeda v. Cool, 2021 ND 146, ¶ 12, 963
N.W.2d 282. We will not reverse the district court’s denial of a motion for
reconsideration absent an abuse of discretion. Id.

[¶7] The Petitioners do not identify either Rule 59(j) or 60(b) in their requests
for reconsideration, nor do they otherwise specify applicable grounds for relief
from the orders as provided in Rule 60(b). They argue res judicata did not bar
their petitions, which was a separate and independent reason for the district
court’s denial. Relying upon its previous rulings that no actual name changes
were being sought and no rights would be affected by the name changes,
the court denied the Petitioners’ requests for reconsideration. Because we
concluded the court did not err in denying the name change petitions on the
merits, we need not reach whether res judicata also barred the petitions. Thus,
the district court did not abuse its discretion in denying the requests for
reconsideration.

                                      IV

[¶8] We affirm the district court orders denying the petitions for name
changes and requests for reconsideration.

[¶9] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       3